Case 5:19-cv-02016-JFW-PVC Document 23 Filed 08/03/20 Page 1 of 1 Page ID #:976



   1
   2
   3                                                                      JS-6
   4
   5
   6
   7
   8                            UNITED STATES DISTRICT COURT
   9                          CENTRAL DISTRICT OF CALIFORNIA
  10
  11   MAGED LABIB KARAS,                           Case No. EDCV 19-2016 JFW (PVC)
  12                         Petitioner,
                                                                 JUDGMENT
  13          v.
  14   LAURA ELDRIDGE, Warden,
  15                         Respondent.
  16
  17          Pursuant to the Court’s Order Accepting Findings, Conclusions and
  18   Recommendations of United States Magistrate Judge,
  19
  20          IT IS HEREBY ADJUDGED that the above-captioned action is dismissed without
  21   prejudice for lack of jurisdiction.
  22
  23   DATED: August 3, 2020
  24
  25
                                                   JOHN F. WALTER
  26                                               UNITED STATES DISTRICT JUDGE
  27
  28
